     Case 2:20-cv-00466-JAM-EFB Document 9 Filed 05/08/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10   CALIFORNIA OPTOMETRIC                               Case No. 2:20-cv-00466-JAM-EFB
     ASSOCIATION, a non-profit corporation,
11
                            Plaintiff,                           ORDER TO TRANSFER
12
     v.
13
     ASSOCIATION CONSULTING GROUP,
14   INC.,
15                          Defendant
16

17            The Court having reviewed and considered the Parties’ Stipulation to Transfer Venue, and

18   good cause showing, hereby orders that this Action be transferred from this Court to the United

19   States District Court for the District of Maryland, Northern Division. The Court further Orders

20   the Clerk for the United States District Court for the Eastern District of California to forward all

21   filings in this Action to the Clerk for the United States District Court for the District of Maryland,

22   Northern Division.

23   IT IS SO ORDERED.

24   Dated:    5/7/2020
25

26                                              /s/ John A. Mendez____________
                                                Hon. John A. Mendez
27                                              United States District Court Judge

28


                                   [PROPOSED] ORDER TO TRANSFER
